UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 30, 2011 Simulations Plus, Inc. (Exact name of registrant as specified in its charter) California 001-32046 95-4595609 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 42505 10th Street West, Lancaster, California 93534-7059 (Address of principal executive offices, zip code) 661-723-7723 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets On November 30, 2011, Simulations Plus, Inc., a California corporation (”we” or “our”), completed the disposition and sale of all 2,000 shares of the stock of our wholly-owned subsidiary Words+, Inc. (“Words+”), to the Prentke Romich Company of Wooster, Ohio (“PRC”), for an aggregate of $1,981,604 in cash, pursuant to a Stock Purchase Agreement dated November 15, 2011.For more information regarding the Stock Purchase Agreement, please see the full text of such document filed as Exhibit 10.1 to our Current Report on Form 8-K filed November 16, 2011, which is incorporated herein by reference. Item 7.01 Regulation FD Disclosure We made the decision to sell our interest in Words+ in order to focus our attention on the higher margin pharmaceutical software and consulting services business. Item 9.01 Financial Statements and Exhibits (a) Financial statements of business acquired.Not applicable (b) Pro forma financial information. The unaudited pro forma financial statements in the tables below have been prepared by applying pro forma adjustments to the consolidated financial statements included in Simulations Plus, Inc.’s Annual Report on Form 10-K for the year ended August 31, 2011.The unaudited pro forma statement of operations reflects the transaction described in Item 2.01 above, assuming the transaction had been consummated as of the beginning of the fiscal period presented.The unaudited pro form balance sheet reflects such transactions, assuming they had been consummated as of August 31, 2011. The pro forma adjustments, as described in the notes to the unaudited pro forma financial statements, are based upon available information and certain assumptions that we believe are reasonable. The allocations are preliminary in nature and subject to change following the transaction based on refinements as actual data become available. The unaudited pro forma consolidated financial statements should be read in conjunction with the historical financial statements and the related management’s discussion and analysis of financial condition and results of operations, which are contained in our Annual Report on Form 10-K for the fiscal year ended August 31, 2011. The unaudited pro forma financial information is for informational purposes only and does not purport to present what our results would actually have been had these transactions actually occurred on the dates presented or to project our results of operations or financial position for any future period. 2 SIMULATIONS PLUS, INC. PRO FORMA STATEMENT OF OPERATIONS FOR THE YEAR ENDED AUGUST 31, 2011 - unaudited (In thousands, except earnings per share) Simulations Plus, Inc. Consolidated as reported Words+, Inc. as reported in Consolidated Pro forma Adjustment (a) Simulations Plus, Inc. Pro Formaas adjusted Revenues: $ $ $ ) $ Cost of sales ) Gross profit ) Operating expenses Selling, general, and administrative ) a-1 Research and development 63 ) Total operating expenses ) a-1 Income from operations 70 ) a-1 Other income (expense) Interest income 91 1 (1 ) 90 Miscellaneous income 1 1 (1 ) - Gain on currency exchange 77 - - 77 Total other income (expense) 2 (2 ) Income before income taxes from continuing operations 72 ) a-1 Provision for income taxes Deferred income taxes ) - ) Current Income taxes ) - - ) Net income from continuing operations $ $
